 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAMELA GRAHAM and DANIEL                          Case No. 1:21-cv-00235-DAD-SKO
      GRAHAM,
12                                                      ORDER DIRECTING THE CLERK OF
                          Plaintiffs,                   COURT TO CLOSE THE CASE
13
               v.                                       (Doc. 17)
14
      JAYCO, INC., et al.,
15

16                        Defendants.

17

18

19            On June 22, 2021, the parties filed a joint stipulation dismissing the entire action with
20   prejudice. (Doc. 27.) In light of the parties’ stipulation, this action has been terminated, see Fed.
21   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
22   been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
23
     IT IS SO ORDERED.
24

25   Dated:     June 23, 2021                                   /s/ Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
